Respondent moved to punish appellant, an attorney, for contempt for failure to make payments of alimony, as directed by a final decree of divorce. Appellant cross-moved for relief pursuant to section 1172-a of the Civil Practice Act, and both motions have been referred to an Official Referee. The appeal is from an order denying appellant’s motion to strike from a subpoena duces tecum a provision directing him to produce before the Official Referee “files of all eases in which you [appellant] or Gordon & Kass were or are attorneys of record or counsel from January 1, 1954 to date”. Appellant claimed privilege pursuant to section 353 of the Civil Practice Act. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.